Citation Nr: 1725723	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-47 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot (hereinafter "right foot disabilities").

2.  Entitlement to service connection for a left foot disorder, to include as secondary to the service-connected right foot disabilities.

3.  Entitlement to service connection for lupus, to include as secondary to the service-connected PTSD.

4.  Entitlement to service connection for right internal carotid aneurysm, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial disability rating (or evaluation) in excess of 50 percent for PTSD.

7.  Entitlement to a higher initial (compensable) disability rating (or evaluation) for left ear hearing loss.

8.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left lower extremity medial aspect scar.

9.  Entitlement to an effective date prior to December 29, 2011 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date prior to December 29, 2011 for the establishment of basic eligibility to Dependent's Educational Assistance.

11.  Entitlement to non-service-connected pension benefits. 


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1991 to December 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from November 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The November 2009 rating decision, in pertinent part, denied service connection for a back disorder and declined to reopen service connection for a left foot disorder.  Claims for service connection for a low back disorder and to reopen service connection for a left foot disorder were received in May 2009.  Claims for service connection for PTSD, lupus, and right internal carotid artery aneurysm, and non-service-connected pension benefits were received in December 2010.  

In November 2011, the Board, in pertinent part, reopened service connection for a left foot disorder and remanded the issues of service connection for low back and left foot disorders and entitlement to a TDIU (finding that the issue had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)).  A claim for service connection for bilateral hearing loss and an increased disability rating in excess of 10 percent for the service-connected left lower extremity scar was received in April 2012.  

The November 2012 rating decision granted a TDIU effective December 29, 2011, established basic eligibility to Dependent's Educational Assistance from December 29, 2011, granted service connection for PTSD and assigned a 50 percent initial disability rating effective December 10, 2010 (the date the service connection claim for PTSD was received by VA), granted service connection for left ear hearing loss and assigned a noncompensable (0 percent) initial disability rating effective April 9, 2012 (the date the service connection claim for hearing loss was received by VA), denied an increased disability rating in excess of 10 percent for the left lower extremity medial aspect scar, denied service connection for lupus, right internal carotid aneurysm, and right ear hearing loss, and denied non-service-connected pension benefits.  In November 2013, the Veteran filed a notice of disagreement with all issues decided in the November 2012 rating decision.  In an October 2014 written statement, the representative indicated that the Veteran was disagreeing with the effective date of December 29, 2011 assigned for the grant of a TDIU.    

In March 2015, the Board remanded the issues of service connection for left foot and low back disorders and an effective date prior to December 29, 2011 for the grant of a TDIU for additional development.  The Board is granting service connection for low back and left foot disorders, constituting a full grant of the benefit sought on appeal with respect to these issues.  Any discussion with regard to compliance with the Board's remand instructions with respect to these fully granted service connection issues is rendered moot.  The Board is remanding the issue of an earlier effective date for the grant of a TDIU for additional development.  

Additional medical evidence and articles submitted by the Veteran have been associated with the claims file since the issuance of the most recent supplemental statement of the case dated in October 2016.  While the most recent supplemental statement of the case does not include review of this evidence, the Veteran is not prejudiced by the Board's consideration of this evidence with regard to the appeal for service connection for low back and left foot disorders, granted herein.  As to the remaining issues being remanded herein, the agency of original jurisdiction (AOJ) will have the opportunity to consider the additional evidence on remand.  

In June 2011, the Veteran testified at a personal hearing at the local RO in 
St. Petersburg, Florida, before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript of the hearing is of record.  The undersigned Veterans Law Judge, in pertinent part, took testimony with respect to the issues of service connection for low back and left foot disorders, but did not take testimony with respect to the issues of service connection for lupus, right internal carotid aneurysm, and right ear hearing loss, an initial disability rating in excess of 50 percent for PTSD, an initial compensable disability rating for left ear hearing loss, an increased disability rating in excess of 10 percent for left lower extremity medial aspect scar, effective dates prior to December 29, 2011 for the grant of a TDIU and establishment of basic eligibility to Dependent's Educational Assistance, and non-service-connected pension benefits.

In a November 2016 written statement (on a VA Form 9), the Veteran requested another Board hearing with respect to the issues of service connection for the low back and left foot disorders; however, a Travel Board hearing as to these issues was previously held in June 2011, and neither the Veteran nor representative has provided good cause as to why a new hearing might be needed.  Further, in this case, the focus of the issues on appeal have not evolved, this case has not been remanded to the Board from the United States Court of Appeals for Veterans Claims (Court), and the Board is granting service connection for low back and left foot disorders; thus, the Veteran is not entitled to another Board hearing under 38 U.S.C.A. § 7107(b) (West 2014).  See Cook v. Snyder, 28 Vet. App. 330, 346-47 (2017).

The issues of service connection for lupus, right internal carotid aneurysm, and right ear hearing loss, an initial disability rating in excess of 50 percent for PTSD, an initial compensable disability rating for left ear hearing loss, an increased disability rating in excess of 10 percent for left lower extremity medial aspect scar, effective dates prior to December 29, 2011 for the grant of a TDIU and establishment of basic eligibility to Dependent's Educational Assistance, and non-service-connected pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed left foot hallux valgus, status post bunionectomy, and lumbar spine degenerative joint disease and degenerative disc disease.

2.  The current diagnosed low back and left foot disabilities were worsened in severity beyond a natural progression (aggravated) by the service-connected right foot disabilities. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection lumbar spine degenerative joint disease and degenerative disc disease, as secondary to the service-connected status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for left foot hallux valgus, status post bunionectomy, as secondary to the service-connected status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for lower back and left foot disorders, constituting a full grant of the benefit sought on appeal with respect to these issues.  As there remains no aspect of the claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist with respect to these issues.  Further, the Board is remanding the remaining issues on appeal for additional development.

Service Connection for Low Back and Left Foot Disorders

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for low back and left foot disorders based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b) (2016)), a "chronic" disease manifesting within one year of service separation (38 C.F.R. § 3.307 (2016)), and direct service connection pursuant to the same benefit (38 C.F.R. § 3.303) are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issues.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the current low back and left foot disabilities were aggravated by the service-connected right foot disabilities.  The Veteran contends that she has a back disorder due to walking incorrectly with crutches due to multiple foot surgeries.  The Veteran contends that, because of numerous failed right foot surgeries, she had to bear all her weight on her left foot causing injury and residual disability.  See e.g., June 2011 Board hearing transcript.
  
The evidence of record reflects that the Veteran has currently diagnosed lumbar spine and left foot disabilities.  VA treatment records indicate that the Veteran has painful calluses on her left foot and degenerative joint disease of the low back.  A November 2009 VA examination report notes diagnoses of bilateral bunionectomy residuals and lumbar spine degenerative joint disease and degenerative disc disease.  A March 2013 VA examination report notes diagnoses of hallux valgus (bunions) and lumbar degenerative disc disease and arthritis.  

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed low back and left foot disabilities were aggravated (worsened in severity beyond a natural progression) by service-connected right foot disabilities.  August 2005 and November 2009 VA examiners, while opining that the lumbar spine and left foot disabilities were not caused by the service-connected right foot disabilities, did not opine as to whether the low back or left foot disabilities were aggravated by the right foot disabilities.

In a March 2013 VA examination report, the VA examiner opined that the medical literature does not support the claim that the right foot disability caused or aggravated the Veteran's left foot disability.  The VA examiner noted that the Veteran had bunion surgery on both feet and bunion formation is generally considered a genetic problem exacerbated by wearing tight-pointed shoes forcing the great toe inward.  The VA examiner further opined that the lumbar spine degenerative disc disease is a common disorder often seen with aging and opined that the medical literature does not support the claim that a foot problem caused or aggravated degeneration of the discs.    

In the March 2015 remand, the Board found that the March 2013 VA examiner's rationale was insufficient because the examiner was tasked with providing an expert nexus opinion in this specific case, instead of relying on medical literature about the statistical probability of such a relationship.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further found that the March 2013 VA examiner did not address all the relevant medical evidence in this case when rendering the requested opinion. 

In a March 2016 VA medical opinion report, a VA examiner opined that it is less likely than not that the left foot and low back disabilities were aggravated by the right foot disabilities because there is no evidence in the record showing gait abnormalities from the right foot only, but rather that the Veteran has bilateral foot pain causing a limp and abnormal gait.  The VA examiner opined that the lumbar spine degenerative joint disease and degenerative disc disease were neither caused by nor aggravated by a limp because this is a common condition often seen in aging.  The VA examiner noted that bunion formation is generally considered a genetic problem exacerbated by wearing tight, pointed shoes forcing the great toe inward and opined that the Veteran's case is no different than that described in the literature.

The factual assumption by the March 2016 VA examiner that there is no evidence in the record showing gait abnormalities from the service-connected right foot only is called into question by other evidence of record, including the August 2005 VA examination report noting an "altered gait caused by her service-connected residuals of her bunionectomy on the right foot."  As there is evidence for and against a factual finding of altered gait or limp caused only by the service-connected right foot disabilities, the March 2016 VA examiner's opinion is based, at least in part, on an inaccurate factual assumption; therefore, the probative value of the March 2016 VA examiner's opinion is diminished.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Further, while both the March 2013 and March 2016 VA examiners indicated that the medical literature does not support that a foot problems causes or aggravates degeneration of the discs, in December 2016 the representative submitted multiple medical articles discussing the possible connection between lower extremity and/or foot dysfunction and back pain.  See articles from Health Encyclopedia entitled "Are Feet at Fault for Back, Hip, and Knee Woes," Podiatry Today entitled "When Lower Extremity Dysfunction Contributes to Back Pain," and Work Place Safety and Insurance Appeals Tribunal entitled "Limping and Back Pain."  Neither the March 2013 nor the March 2016 VA examiners addressed all the relevant medical evidence in this case when rendering the requested opinions, including failing to address the private positive opinions discussed below and the articles submitted by the Veteran. 

The other evidence of record tending to relate the current low back and left foot disabilities to the service-connected right foot disabilities includes July 2009 and February 2010 medical opinions from VA podiatrists.  The VA podiatrists opined that, due to the lack of success in treatment of the right foot disability, the Veteran had to bear all her weight on her left foot, which has caused severe problems on her left foot and painful deformities to the bottoms of both feet and toes.  The VA doctors opined that the Veteran's abnormal ambulation caused lower back disc degeneration.  

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the Veteran's current low back and left foot disabilities were aggravated (worsened in severity beyond a natural progression) by the service-connected right foot disabilities to warrant secondary service connection for left foot hallux valgus, status post bunionectomy and lumbar spine degenerative joint disease and degenerative disc disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection under 38 C.F.R. § 3.310 renders moot other theories of service connection.  


ORDER

Service connection for lumbar spine degenerative joint disease and degenerative disc disease, as secondary to the service-connected status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot, is granted.

Service connection for left foot hallux valgus, status post bunionectomy, as secondary to the service-connected status postoperative residuals of a bunionectomy with hyperkeratosis and painful scarring of the right foot, is granted.


REMAND

Non-Service-Connected Pension

The November 2012 rating decision, in pertinent part, denied non-service-connected pension benefits.  In November 2013, the Veteran filed a notice of disagreement with respect to all issues listed in the November 2012 rating decision.  

Prior to March 24, 2015, any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2014).  After March 24, 2015, in cases in which a form is provided by the AOJ for purposes of initiating an appeal, a completed and timely submitted copy of that form identifying the determinations with which the claimant disagrees constitutes a notice of disagreement.  38 C.F.R.	 § 20.201(a) (2016).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2016).    

While a statement of the case was issued in August 2016 addressing all other issues listed in the November 2012 rating decision, the issue of non-service-connected pension benefits was not listed.  The November 2013 notice of disagreement was properly filed with the AOJ.  As the decision notice was sent prior to March 24, 2015, the notice of disagreement did not need to be submitted on a VA Form 21-0958.  Cf. 38 C.F.R. § 20.201(a)(1) (2016).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issues of non-service-connected pension benefit benefits for further procedural action.        

Board Hearing

On a September 2016 substantive appeal (on a VA Form 9), following the issuance of an August 2016 statement of the case, the Veteran requested to appear before the Board via videoconference with respect to all issues listed therein.  As the Veteran has requested a Board videoconference hearing, and no hearing has yet to be carried out, a remand is necessary to afford the Veteran a Board videoconference hearing.  (As discussed in the Introduction above, the Veteran was already afforded a Board hearing with respect to the issues of service connection for left foot and low back disabilities, decided herein.)  

Accordingly, the issues of service connection for lupus, right internal carotid aneurysm, and right ear hearing loss, an initial disability rating in excess of 50 percent for PTSD, an initial compensable disability rating for left ear hearing loss, an increased disability rating in excess of 10 percent for left lower extremity medial aspect scar, effective dates prior to December 29, 2011 for the grant of a TDIU and establishment of basic eligibility to Dependent's Educational Assistance, and non-service-connected pension benefits are REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of non-service-connected pension benefits.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Schedule the Veteran for a videoconference hearing before the Board with respect to the remaining issues on appeal.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


